        Case 1:16-cv-00950-TCW Document 233 Filed 09/24/19 Page 1 of 1




       In the United States Court of Federal Claims
No. 16-950C, 17-2017C, 18-80C, 18-522C, 18-677C, 18-691C, 18-921C, 18-1779C, 19-
                                      245C
                                  (consolidated)

                               (Filed: September 24, 2019)

*************************************
                                    *
CB&I AREVA MOX SERVICES, LLC,       *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                         ORDER

       On September 20, 2019, the parties filed a joint status report regarding the progress
of their settlement efforts, and requested to file another joint status report on or before
October 18, 2019. For good cause shown, the parties’ request is GRANTED.

       IT IS SO ORDERED.

                                                        s/ Thomas C. Wheeler
                                                        THOMAS C. WHEELER
                                                        Judge
